Exhibit 10.3



IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 

In re

 

FILENE’S BASEMENT, LLC, et al.,

 

Reorganized Debtors.1

 

:

:

:

:

:

:

:

:

 

Chapter 11

 

Case No. 11-13511 (KJC)

 

Jointly Administered

 

RE: D.I. 3021 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 

ORDER APPROVING STIPULATION AND SETTLEMENT

AGREEMENT BY AND AMONG THE REORGANIZED DEBTORS,

ASG EQUITIES SECAUCUS LLC, AND THE HARTZ ENTITIES

 

Upon consideration of the Stipulation and Settlement Agreement, dated May 15,
2014 (the “Stipulation”), a copy of which is attached hereto as Exhibit 1, as
agreed to by and among the Reorganized Debtors, ASG Equities Secaucus LLC
(“ASG”), Hartz Mountain Industries, Inc. (“Hartz”), 99 Hudson TIC II, LLC
(together with Hartz, the “Hartz Entities” and collectively with the Reorganized
Debtors and ASG, the “Parties”), it is hereby

 

ORDERED that the Stipulation is approved as may be modified herein; and it is
further

 

ORDERED that the Parties and the Reorganized Debtors’ claims agent, Kurtzman
Carson Consultants, are hereby authorized to take any and all actions required
under the Stipulation, and all such actions as are reasonably necessary to
effectuate the terms of the Stipulation; and it is further

 



 





1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene’s Basement, LLC (8277), Trinity
Place Holdings, Inc. f/k/a Syms Corp. (5228), Syms Clothing, Inc. (3869), and
Syms Advertising Inc. (5234).



 

1

 

 



ORDERED that this Court shall retain jurisdiction with respect to all disputes
and all other matters arising from or relating to the implementation or
interpretation of this Order.

 

Dated: May 16, 2014

 

Wilmington, Delaware

 

  /s/ Kevin J. Carey   Honorable Kevin J. Carey   UNITED STATES BANKRUPTCY JUDGE

 

2

 

 



Exhibit 1

 

Stipulation and Settlement

 

 

 

  

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 

In re

 

FILENE’S BASEMENT, LLC, et al.,

 

Reorganized Debtors.1

 

:

:

:

:

:

:

:

:

 

Chapter 11

 

Case No. 11-13511 (KJC)

 

Jointly Administered

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 

STIPULATION AND SETTLEMENT

BY AND AMONG THE REORGANIZED DEBTORS,

ASG EQUITIES SECAUCUS LLC, AND THE HARTZ ENTITIES

 

This stipulation and settlement agreement (the “Stipulation”) is entered into
this 15th day of May 2014, by and among the above-captioned reorganized debtors
(the “Reorganized Debtors”), ASG Equities Secaucus LLC (“ASG”), and Hartz
Mountain Industries, Inc. (“Hartz”) and 99 Hudson TIC II, LLC (together with
Hartz, the “Hartz Entities” and collectively with the Reorganized Debtors and
ASG, the “Parties”). The Parties hereby stipulate and agree as follows:

 

RECITALS

 

WHEREAS, on March 24, 2014, the Reorganized Debtors filed the Reorganized
Debtors’ Motion for an Order Pursuant to 11 U.S.C. §§ 105(a), 363, and 365,
Bankruptcy Rule 9019, the Plan and Confirmation Order for an Order (I) Approving
Settlement; (II) Authorizing Assumption and Assignment to ASG Equities Secaucus
LLC of Unexpired Lease or Non-Residential Real Property and Related Property
Located at One Syms Way, Secaucus, New Jersey; and (III) Granting Related Relief
[Docket No. 2864] (the “Motion”).2

 



 





1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene’s Basement, LLC (8277), Trinity
Place Holdings, Inc. f/k/a Syms Corp. (5228), Syms Clothing, Inc. (3869), and
Syms Advertising Inc. (5234).



 

2Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Order Approving Settlement and Authorizing Assumption and
Assignment of Unexpired Lease dated April 29, 2014 [Docket No. 2967] (the “ASG
Sale Order”) and the Motion, as applicable.

 

 

 

  

WHEREAS, on March 28, 2014, the Hartz Entities filed the Hartz Motion to Enforce
Settlement [Docket No. 2877].

 

WHEREAS, on March 31, 2014, the Hartz Entities filed an objection to the Motion
[Docket No. 2891].

 

WHEREAS, on April 1, 2014, the Reorganized Debtors and Alan Cohen, the Series A
Preferred Trustee and Creditors’ Representative, filed objections to the Hartz
Motion to Enforce Settlement [Docket Nos. 2898, 2900].

 

WHEREAS, the Court held hearings on the Motion and the Hartz Motion to Enforce
Settlement on April 2, 2014 and April 9, 2014.

 

WHEREAS, on April 29, 2014, the Court issued the ASG Sale Order [Docket No.
2967] and the Memorandum Opinion [Docket No. 2966].

 

WHEREAS, on April 30, 2014, the Hartz Entities filed the Motion for
Reconsideration [Docket No. 2975].

 

WHEREAS, on May 9, 2014, the Reorganized Debtors, the Creditors’ Representative
and ASG filed a joint objection to the Motion for Reconsideration with the
Bankruptcy Court [Docket No. 3005].

 

WHEREAS, on May 12, 2014, the Hartz Entities field an omnibus reply in further
support of the Motion for Reconsideration [Docket No. 3011].

 

WHEREAS, the Court scheduled a hearing on the Motion for Reconsideration for May
13, 2014 at 2:00 p.m. (ET).



 

2

 

  

WHEREAS, the Parties agreed to a consensual adjournment of the hearing on the
Motion for Reconsideration to allow for the execution and approval of this
Stipulation.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the promises,
mutual covenants, and agreements set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.The recitals set forth above are incorporated herein by reference and are made
an integral part of this Stipulation.

 

2.This Stipulation shall be effective and binding upon the Parties immediately
upon the entry of an order of the Bankruptcy Court approving the Stipulation
(the “Stipulation Effective Date”).

 

3.Unless otherwise agreed by the Parties in writing, within two (2) business
days of the Stipulation Effective Date (the “Closing Date”), the following
events will occur:

 

A.The Hartz Entities shall withdraw the Motion for Reconsideration with
prejudice.

 

B.The Hartz Entities shall waive any and all rights to seek reconsideration of
or appeal the Amended ASG Sale Order (including any right they may have to seek
a stay pending appeal).

 

C.ASG shall transfer $29,000,000 (net of the amount already deposited in escrow,
which escrow shall simultaneously be released to the Reorganized Debtors) in
immediately available funds by wire transfer to the Reorganized Debtors, and the
Reorganized Debtors shall transfer and assign the Lease to Assignee as provided
in paragraph 4 of the Amended ASG Sale Order.

 

D.ASG shall have no further obligation to provide or deliver the ASG Letter of
Credit.

 

E.ASG shall transfer $1,250,000.00 to the Hartz Entities in full and final
settlement and satisfaction of the Hartz Cure Dispute Claims and any other
claims the Hartz Entities may have against the Syms Parties and the ASG
Entities.

 

F.The $1,250,000.00 held in a reserve account by Syms in connection with the
pending litigation of the Hartz Cure Dispute Claims shall be released to Syms,
and Syms shall have no further obligation to reserve any funds or establish or
provide other security related to the Hartz Cure Dispute Claims.

 

3

 

  

G.The Hartz Cure Dispute Claims will be deemed withdrawn from the claims
register and fully and forever discharged, waived, released, and settled.

 

Unless all the events set forth in this paragraph 3 occur, the Stipulation is of
no force and effect.

 

4.Upon ASG’s payment of the obligation described in paragraph 3(C) above, the
Reorganized Debtors and ASG shall be in full and complete satisfaction of their
obligations under Bankruptcy Code sections 365(b)(1) and (f).

 

5.Upon the occurrence of the Closing Date, the Hartz Entities shall be deemed to
have waived any and all rights to seek reconsideration of or appeal the Amended
ASG Sale Order (including any right they may have to seek a stay pending
appeal).

 

6.ASG will purchase the fee interest in One Syms Way, Secaucus, New Jersey from
the Hartz Entities on a date and on terms and conditions mutually agreed between
ASG and the Hartz Entities. The Syms Parties have no rights or obligations with
respect to this paragraph 6.

 

7.The ASG Sale Order will be amended and substituted by the form and substance
attached hereto as Exhibit A.

 

8.The Amended ASG Sale Order shall become a final, non-appealable order upon the
Stipulation Effective Date.

 

9.This Stipulation shall be binding upon any successors or assigns of the
Parties.

 

10.This Stipulation constitutes the entire agreement between the Parties and
cannot be amended except by written agreement.

 

11.This Stipulation may be executed in counterparts, each of which shall be an
original, and such counterparts shall be construed together as one instrument.
Facsimile or electronic signatures shall be deemed original signatures.

 

12.Each person executing this Stipulation in a representative capacity
represents and warrants that he or she is empowered to do so.

 

13.Each of the Parties acknowledges that it has read all of the terms of this
Stipulation, has had an opportunity to consult with counsel of its own choosing
or voluntarily waived such right, and enters into this Stipulation voluntarily
and without duress. Each of the Parties shall bear its own costs, expenses, and
attorneys’ fees incurred in connection with the Hartz Cure Dispute Claims, the
Motion, the Motion to Enforce Settlement, the Sale Order, the Motion for
Reconsideration, and any and all related claims, litigation, and disputes,
including the negotiations related to and preparation of this Stipulation.

 

4

 

  

14.Each Party represents and warrants that it has participated in the drafting
and preparation of this Stipulation. In any construction of this Stipulation,
the Stipulation shall not be construed for or against any Party, but shall be
construed fairly and according to its plain meaning.

 

15.Each Party covenants that it has entered into this Stipulation in good faith,
and agrees to do all things necessary or convenient to carry out and effectuate
the terms of this Stipulation, including, without limitation, the execution of
all further and additional documents and authorization of all transfers of funds
necessary to implement the terms of this Stipulation. Further, each Party
covenants that it will not do or fail to do anything, directly or indirectly,
that will interfere with the terms or conditions of this Stipulation or
adversely affect any of the rights provided by this Stipulation.

 

16.The Reorganized Debtors, the Reorganized Debtors’ claims agent, Kurtzman
Carson Consultants, and the Clerk of the Bankruptcy Court are authorized to take
all necessary and appropriate actions to give effect to this Stipulation,
including, but not limited to, updating the Reorganized Debtors’ claims register
to reflect that Claim Nos. 2662 and 2692 have been withdrawn.

 

17.Except with respect to paragraph 6 hereof, the Bankruptcy Court shall retain
jurisdiction over the implementation of this Stipulation and any disputes
arising hereunder. New Jersey law shall govern the construction of
non-bankruptcy provisions, if any and to the extent applicable, relevant to this
Stipulation, without regard to the conflicts of law or principles thereof.

 

[Signature Page to Follow]

 

5

 

  

IN WITNESS WHEREOF, the Parties have entered into this Settlement Agreement on
the day and year first above written.

 

  TRINITY PLACE HOLDINGS, INC.  

f/k/a SYMS CORP. on behalf of itself and

the Reorganized Debtors

        By: /s/ Richard G. Pyontek   Name: Richard G. Pyontek   Its: CFO        
ASG EQUITIES SECAUCUS LLC, on behalf of itself         By: /s/ Raymond Gindi  
Name: Raymond Gindi   Its: Authorized Signatory         99 HUDSON TIC II LLC, on
behalf of itself and HARTZ MOUNTAIN INDUSTRIES, INC.         By: /s/ Phillip R.
Patton   Name: Phillip R. Patton   Its: Executive Vice President

 

 

